DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 05/10/22.  Regarding the amendment, claim 15 is canceled, claims 1-14, 16-21 are present for examination.
The amended drawing is accepted and recorded in file.
Allowable Subject Matter
Claims 1-14, 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show:
Regarding claim 1 and its dependent claims 2-12, a slot wedge element (10) applied for a stator device (100) and extending in a first direction, comprising: 
a first edge (13) and a second edge (14) opposite to each other; and 
a first surface (11) and a second surface (12) in a thickness direction of the slot wedge element (10), 
wherein the slot wedge element (10) is attached to and directly resting on top of a winding (30) of the stator device (1) via the first surface (11);
wherein the second surface (12) comprises a first portion (12a), a second portion (12b), and a third portion (12c) which are sequentially and continuously distributed in the first direction (X), the first portion (12a) is connected with the first edge (13), and the third portion (12c) is connected with the second edge (14); and 
wherein a first thickness between the first portion (12a) and the first surface (11) is smaller than a second thickness between the second portion (12b) and the first surface (11), the second thickness is greater than or equal to a third thickness between the third portion (12c) and the first surface (11), and the first thickness decreases progressively in a direction from the second portion to the first edge.

    PNG
    media_image1.png
    303
    463
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    394
    521
    media_image2.png
    Greyscale

Regarding claim 13 and its dependent claims 16-20, a stator device, comprising: 
a core (20), comprising at least four core members (21) spaced apart in an axial direction of the stator device (100), each of which is provided with a plurality of slots (22) spaced apart in a circumferential direction, wherein the plurality of slots (22) of the at least four core members (21) are arranged to correspond one by one in the axial direction; 
a plurality of windings (30), each of which is arranged in one of the plurality of slots (22) in the axial direction; and 
a plurality of slot wedge elements (10), each of which is arranged in one of the plurality of slots (22) in the axial direction, each slot wedge element (10) extending in a first direction and comprising: 
a first edge (13) and a second edge (14) opposite to each other; and 
a first surface (11) and a second surface (12) in a thickness direction of the slot wedge element (10), 
wherein the slot wedge element (10) is attached to and directly resting on top of a winding (30) of the stator device (1) via the first surface (11);
wherein the second surface (12) comprises a first portion (12a), a second portion (12b), and a third portion (12c) which are sequentially and continuously distributed in the first direction (X), the first portion (12a) is connected with the first edge (13), and the third portion (12c) is connected with the second edge (14); and 
wherein a first thickness between the first portion (12a) and the first surface (11) is smaller than a second thickness between the second portion (12b) and the first surface (11), the second thickness is greater than or equal to a third thickness between the third portion (12c) and the first surface (11), and the first thickness decreases progressively in a direction from the second portion to the first edge.

    PNG
    media_image3.png
    355
    555
    media_image3.png
    Greyscale

Regarding claim 14 and its dependent claim 21, the record of prior art by itself or in combination with other references also does not show a motor comprising, inter alia, a plurality of slot wedge elements (10), each of which is arranged in one of the plurality of slots (22) in the axial direction, each slot wedge element (10) extending in a first direction and comprising: 
a first edge (13) and a second edge (14) opposite to each other; and 
a first surface (11) and a second surface (12) in a thickness direction of the slot wedge element (10), 
wherein the slot wedge element (10) is attached to and directly resting on top of a winding (30) of the stator device (1) via the first surface (11);
wherein the second surface (12) comprises a first portion (12a), a second portion (12b), and a third portion (12c) which are sequentially and continuously distributed in the first direction (X), the first portion (12a) is connected with the first edge (13), and the third portion (12c) is connected with the second edge (14); and 
wherein a first thickness between the first portion (12a) and the first surface (11) is smaller than a second thickness between the second portion (12b) and the first surface (11), the second thickness is greater than or equal to a third thickness between the third portion (12c) and the first surface (11), and the first thickness decreases progressively in a direction from the second portion to the first edge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834